Citation Nr: 1110822	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1962 to January 1966.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2008, a statement of the case was issued in December 2008, and a substantive appeal was received in February 2009.  A Board hearing at the local RO was held in November 2010.  At the hearing, the Veteran submitted additional medical evidence along with a waiver of RO consideration of such evidence.  

Further, the record was held open for 30 days until December 16, 2010 so that additional evidence could be submitted.  Additional evidence was submitted in December 2010 along with a waiver of RO consideration of this evidence.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is any current hearing loss otherwise related to such service.

2.  Low back disability was not manifested during active service or for many years thereafter, nor is any current low back disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Low back disability was not incurred in or aggravated by active service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a January 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in January 2008, which was prior to the April 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the January 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, Board hearing testimony and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in April 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.


Bilateral Hearing Loss

The present appeal involves a claim of entitlement to service connection for bilateral hearing loss.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's service personnel record showed that his military occupational specialty was jet aircraft servicer.  However, the Veteran's service treatment records are silent with respect to any complaints of hearing problems.  In fact, a July 1964 hearing test showed pure tone thresholds, in decibels, as follows (NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.):

HERTZ


500
1000
2000
3000
4000
Right 
5 (20)
0
5 (15)
X
5 (10)
Left
5 (20)
20 (30)
5 (15)
X
0

No hearing abnormality was noted by the examiner.  Further, the Veteran's January 1966 service examination prior to discharge showed that the Veteran's ears were clinically evaluated as normal and again indicated that there was no hearing abnormality.  The hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
0
0
0
X
0
Left
10 (25)
5 (15)
0
X
0

The first post service evidence of hearing loss was when the Veteran filed his current claim in October 2007.  The Veteran reported that he suffered hearing loss due to noise exposure as a jet engine mechanic.  

VA treatment records from September 2006 to November 2010 have been associated with the claims file.  A September 2006 record observed that the Veteran was a new patient.  While a November audiometric test appeared to show mild hearing loss at certain thresholds, these records do not link any current hearing loss to service.   

The Veteran was afforded a VA examination in April 2008.  The claims file was reviewed.  The examiner noted that hearing tests in service showed normal hearing.  The examiner observed that there was a history of military noise exposure secondary to working as a jet mechanic.  The Veteran reported that hearing protection was not used or offered.  The Veteran denied any history of occupation or recreational noise exposure.  He had worked 33 years for the telephone company as outside lineman and then on inside jobs, but there was no noise exposure.  There was no tinnitus reported.  

The hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
35
35
30 
35
45
Left
30
35
35
45
50

Speech recognition was 72 percent in the right ear and 74 percent in the left ear.  The examiner diagnosed the Veteran with mild to moderate sensorineural hearing in both ears.  The examiner opined that although noise exposure in service was conceded, his hearing loss was not caused by his service because all hearing tests were normal in service and when leaving.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

At the Board hearing, the Veteran again testified that he was a jet engine mechanic in the Navy and never wore hearing protection.  He stated that he did not remember whether he had any complaints about hearing loss while in service.  He again reiterated that there he was no noise exposure after service.  He indicated that about three or four years ago, he went to VA to get his ears tested and was told he had hearing loss.  He stated that he had been married to his wife for 45 years and that as far back as he could remember, she complained about his hearing loss.  He also indicated that his children complained about his hearing.  

In support of his claim, the Veteran also submitted a statement from his wife.  She indicated that she had known the Veteran since 1964 and at that time his hearing was not right because she had to repeat words when talking to him and he always had the radio turned up real loud.  She also described his current hearing difficulties.  She concluded that from the time she met him until now that his hearing was getting worse.    

The Board accepts that the medical evidence of record shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability.  The Board is thus presented with an evidentiary record which does not show hearing loss during service or at the time of discharge from service.  Although the Veteran does now suffer from a hearing loss disability, the first medical evidence indicating hearing loss was in November 2006, which was approximately 40 years after the Veteran's separation from service.  As a result, with the exception of the Veteran's and his wife's contentions, which are discussed more fully below, there is no supporting evidence of a continuity of pertinent symptomatology.  Further, there is no competent medical evidence linking any current hearing loss to active duty service.  The April 2008 VA examiner, who noted the Veteran's noise exposure in service, found that his hearing loss was not due to such noise exposure in service.  There is no medical evidence of record to refute this opinion.  Moreover, as there is no competent medical evidence of sensorineural hearing loss within a year of discharge, the service incurrence of sensorineural hearing loss may not be presumed.  
 
The Board acknowledges the Veteran's statements indicating that his current hearing loss is related to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms while in service and to report a continuity of symptoms since service.  However, any current assertions in this regard by the Veteran are inconsistent with the other evidence of record which showed no pertinent complaints over many years.  Initially, based on the Veteran's military occupation with suggested noise exposure, he was afforded a VA examination to determine whether his current hearing loss was related to the noise exposure in service.  After reviewing the claims file, taking a thorough history from the Veteran, and providing a complete audiological examination, the audiologist found that his hearing loss was not related to service and provided a rationale for this opinion. 

As to the Veteran's contentions that he has experienced hearing loss since service, the Board finds the Veteran's credibility to be diminished by the other evidence of record.  In this regard, he failed to report any hearing problems in service or at his separation.  The Board finds it reasonable to assume that he would have reported hearing problems in service if he was in fact experiencing such problems.  Further, he first advanced this contention many years after service when he filed his hearing loss claim in 2007.  The Board also believes it reasonable to assume that he would have filed a claim sooner if he in fact believed that he had been suffering from hearing loss since service as the result of noise exposure.  Moreover, there is no evidence suggesting that he ever sought medical treatment for hearing loss for many years after service.  This further diminishes the Veteran's credibility as to a continuity of symptomatology since service.  In sum, his contention of pertinent symptomatology since service is inconsistent with the totality of the other evidence of record.  Accordingly, the Veteran's contentions have no probative value and are outweighed by the remaining evidence of record, specifically, the April 2008 VA examination, which found no relation to service. 

Further, with respect to his wife's contentions, she initially claimed that she observed that the Veteran had hearing problems in 1964 when they first met.  However, hearing tests in 1964 and 1966 showed that the Veteran's hearing was documented as normal by the examiner.  Thus, her statements concerning hearing loss at that time are completely inconsistent with actual clinical records showing no hearing abnormality until the standards of 38 C.F.R. § 3.385 were met decades after service.  Moreover, although she indicated that his hearing had gotten worse over the years, again, it is unclear as to when she actually started to notice such symptoms.  No specific dates were given except the initial time in service.  In turn, her statements cannot be deemed too credible and are too vague to be relied upon.  Again, her contentions are outweighed by the remaining evidence of record, including the April 2008 VA examination.  

The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.  

Low Back Disability

The Veteran is also claiming entitlement to service connection for low back disability.  Service treatment records showed that in October 1963, the Veteran reported hurting his back about four months prior while running track.  The impression was sacroiliac strain.  There were no further reports of back pain until May 1965 when the Veteran was in a motor vehicle accident.  The diagnosis was laceration, left lower back.  Follow up treatment records showed that the dressing was cleaned.  In June 1965, the Veteran reported back pain.  However, although an x-ray revealed a foreign body in the flank, no evidence of fracture was observed.  Subsequently, the Veteran underwent surgery to have the foreign body removed.  There were no further complaints with respect to back pain.  The January 1966 service examination prior to discharge showed that the Veteran's spine and other musculoskeletal were clinically evaluated as normal.

The first post service medical evidence of record is private treatment records from August 2006.  The Veteran reported back pain for eight days now, but was unsure how the problem began.  He remembered similar pain in 1963 and was treated for this type of ailment while in the Navy.  He also reported receiving treatment in the past from a chiropractor.  He stated that he was lifting a trailer this past Sunday and started to pain and numbness down his left leg.  

Subsequently, the Veteran filed his claim for low back disability in October 2007.  He indicated that he injured his back in 1963 while running track and that he was having problems with his vertebrae and they found out it was the L5-S1 area.  He then indicated that he was involved in an automobile accident in May 1965 where he had to have sutures for lacerations and returned to have glass removed.  He stated that he continued to have problems throughout his service.  He then indicated that he still had back problems.  

VA outpatient treatment records dated in September 2006 showed that the Veteran reported with low back pain that he injured four weeks ago when he was lifting up a box.  A follow up neurology consult in November 2006 showed that the Veteran reported back pain since 18 years of age.  He had worked for the phone company for 30 years and now worked on building and installing cabinets.  Over the years, he had suffered exacerbations of back pain, but recently was unable to work.  An MRI showed severe degenerative discogenic disease with a grade 1 spondylolisthesis and annular bulge was present at the L5/S1 level.  There was no evidence of focal disc herniations or areas of spinal stenosis.  Follow up treatment records continued to show complaints of back pain.  Nevertheless, these records do not provide an etiological opinion.  

The Veteran was afforded a VA examination in April 2008.  The claims file and medical records were reviewed.  The examiner also took an extensive history from the Veteran.  In sum, he reported that he hurt his back while running track in 1963.  
Following physical examination, the examiner diagnosed degenerative disk disease of the lumbar spine.  The examiner opined that degenerative disk disease of the lumbar spine was not caused by or a result of service because only a mild strain was documented in October 1963 and June 1965 following the motor vehicle accident.  There had been no ongoing problem and the separation examination was negative for any back problems.  

Given that the claims file was reviewed by the examiner, a thorough history was taken from the Veteran, a complete physical examination was accomplished, and the examination report sets forth detailed examination findings as well as a complete rationale for all opinions expressed in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

At the Board hearing, the Veteran testified that he initially injured his back in 1963 and he also again described being in a motor vehicle accident.  He stated that he experienced back pain throughout the rest of his years in the Navy.  He indicated that he first sought treatment in the early 1970s when he went to work for the phone company and got on a line crew and had to climb poles, which was when he discovered he had a problem.  However, there were no records from this time period.  He indicated that he had problems with his back ever since he got out of service and the injury when he was lifting the trailer aggravated the continuing problem.  
 
In her statement, the Veteran's wife indicated that the Veteran had back problems ever since she had known him since 1964.  She indicated that she knew he had a couple of accidents when in the Navy and hurt his back bad.  She reported that he had been to quite a few doctors and that several years ago, the pain started going down this left leg.  

After reviewing the totality of the evidence of record, the Board finds that service connection for low back disability is not warranted.  While service treatment records documented low back pain in 1963 as well as lacerations to the back in 1965, the January 1966 service examination prior to discharge showed that the spine was clinically evaluated as normal.  Further, after reviewing the claims file and examining the Veteran, the highly probative April 2008 VA examination report stated that the Veteran's low back disability was not related to service and provided a detailed rationale for such opinion.  Moreover, there is no evidence of arthritis within one year of service so the service incurrence of arthritis of the low back may not be presumed.  The Board further finds it significant that the first post service evidence of a low back disability was in 2006, approximately 40 years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board acknowledges the Veteran's assertion as well as the statement from his wife indicating that his current low back disability was due to the incidents documented in service.  When applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms while in service and his wife his competent to report incidents that she was aware of in service and their assertions concerning injuring his low back in service are supported by the service treatment records.  Further, they are also competent to report a continuity of symptoms since service.  However, any current assertions in this regard by the Veteran and his wife are inconsistent with the other evidence of record which showed no pertinent complaints over many years.  Importantly, after the 1963 incident, there were no further complaints of low back pain until the motor vehicle accident in 1965.  Again, once the foreign body was removed, service treatment records were silent with respect to any further complaints of low back pain.  Significantly, the discharge examination showed that the spine was evaluated as clinically normal and there was no indication that the Veteran reported any ongoing back pain.  It would be reasonable to assume that if the Veteran had a back disability at that time related to the incidents in service; it would have been reported at the examination and found by the medical professional conducting the examination.   This evidence is against the claim that a chronic back disorder was present during service.  

Moreover, the first post service evidence of a low back disability is in 2006.  At that point, the Veteran indicated that he had recently injured his back.  It is also significant that although the Veteran indicated that he had experienced similar pain in 1963, he provided that he had had intermittent problems over the years as opposed to continuing symptomatology.  Further, he indicated that he first sought treatment for his back in the early 1970s, which again would have been at least four of five years after service and does not support his contention of pertinent symptomatology since service.  In sum, these inconsistencies diminish the Veteran's and his wife's credibility and clearly show that they are not reliable historians and, in turn, cannot be considered credible.  

Accordingly, the Board finds that the Veteran and his wife are not credible to the extent that he reports a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  The Board is points out that these statements were provided for the record more than 40 years after the Veteran's discharge from service, and in essence represent, at best, remote recollections.  The Veteran's or his spouse's memory be dimmed with time.  In sum, while the Veteran's and his wife's contentions have been carefully considered, these contentions are outweighed by the remaining evidence of record, including the highly probative April 2008 VA examination which found no relationship between the Veteran's current low back disability and the incidents in service.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for low back disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection is not warranted for bilateral hearing loss and low back disability.  The appeal is denied.   




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


